         Case 1:19-cv-11861-MKV Document 100 Filed 06/08/21 Page 1 of 1



                                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                    ELECTRONICALLY FILED
                                                                                 DOC #:
 ELLIOT BROIDY, and BROIDY CAPITAL
                                                                                 DATE FILED: 6/8/2021
 MANAGEMENT, LLC,

                             Plaintiffs,

                           -against-                                    1:19-cv-11861-MKV

 GLOBAL RISK ADVISORS LLC, GRA MAVEN                                           ORDER
 LLC, GRA QUANTUM LLC, GLOBAL RISK
 ADVISORS EMEA LIMITED, and KEVIN
 CHALKER,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        Defendants’ motion [ECF No. 99], on consent of Plaintiffs, proposing deadlines for

Defendants’ responses to Plaintiff’s pending motions is GRANTED IN PART. The pending

motions should be briefed on the following schedules.

        Defendants’ opposition, if any, to Plaintiff’s letter motion to file a declaration for in

camera review [ECF No. 98] must be filed on or before June 15, 2021. The opposition should

be filed as a letter and is limited to two pages. Plaintiffs’ reply letter, if any, must be filed on or

before June 17, 2021 and is limited to two pages.

        Defendant’s opposition to Plaintiff’s motion to file an amended complaint [ECF No. 95]

must be filed on or before July 13, 2021. Plaintiff’s reply must be filed on or before July 27,

2021.

SO ORDERED.
                                                        _________________________________
                                                        ________
                                                               ____________
                                                                          _ _______
                                                                                 _ __
                                                                                    _ ______
                                                                                          _ _
                                                                                          __
Date: June 8, 2021                                      MARY YK KAY
                                                                  AY V VYSKOCIL
                                                                        YSKOCI
                                                                        YS      CL
                                                                                CI
      New York, NY                                      United
                                                             dSStates  District
                                                                        is rict Judge
                                                                 tates Dist
                                                                       Di
